          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

NICK RYAN HENSLEY
ADC #149259                                                 PLAINTIFF

v.                     No. 5:19-cv-367-DPM

FLORIA WASHINGTON, Classification
Officer, Varner Unit; BRANDON
CARROLL, Major, Varner Unit;
and JAMES GIBSON, Warden, Varner Unit                     DEFENDANTS

                           JUDGMENT
     Hensley's complaint is dismissed without prejudice.



                                                 f
                               D .P. Marshall Jr.
                               United States District Judge

                                    I   Y Apvl   J-.O~O
